Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 9/30/21.  As directed by the amendment, claims 1 and 23 have been amended, claims 2-5, 7-8, 17, and 19-20 have been canceled, and claims 26-32 have been added. Thus, claims 1, 6, 9-16, 18, and 21-32 are pending in the application.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
At present, no claims are interpreted under 35 USC 112(f).
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 6, 9-16, 18, 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Acker et al (2014/0283828) in view of White et al (2016/0193438), Sato et al (4,686,974), and Lewis et al (2008/0142019).
	Regarding claim 1, Acker discloses a high flow therapy system for delivering respiratory gas to an airway of a patient (Fig. 2, devices 200; [0069] discloses flow rates of at least 10 L/min, which is considered high flow), the high flow therapy system comprising: a respiratory interface ([0014] discloses a nasal cannula); a delivery circuit for delivering the respiratory gas to the airway of the patient via the respiratory interface (Fig. 2, limbs 231, 233, and 235 form a delivery circuit); a microprocessor configured to control a flow rate of the respiratory gas (Fig. 2, CPU 215; see [0061]); and at least one valve assembly adapted to affect the flow rate of the respiratory gas (Fig. 2, flow sensors 221, 223, 225, valves 207, 209, 210, injector module 229, and all connected flow paths are considered a “valve assembly”), the at least one valve assembly comprising a gas inlet (Fig. 2, gas source 203 is connected to an inlet where the flow path branches into three passageways), a gas outlet (Fig. 2, the outlet from the injector module 229), a first proportional valve (Fig. 2, proportional valve 207), and a second proportional valve (Fig. 2, valve 209 is depicted as being a binary valve.  However, [0059] discloses that multiple proportional valves can be placed in parallel.  [0063]-[0066] additionally provides other valve configurations that result in at least two proportional valves being placed in parallel with one another), wherein the first proportional valve and the second proportional valve are coupled in parallel between the gas inlet and the gas outlet (Fig. 2, valves 207, 209, and 210 are in parallel with one another) and the first proportional valve is configured to accommodate higher flow rates 
Acker does not disclose a humidification area configured for humidifying respiratory gas delivered to the airway of the patient.
However, White teaches a respiratory device for providing therapeutic gas to a patient wherein the device has a humidification area configured to humidify the gas before it is delivered to the airway of the patient (Fig. 70A, humidifier 12 with heater plate 70).  Additionally, the delivery conduit has a heated wire within it to maintain the gas at the desired temperature ([0494]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Acker to have a humidification area and a heating wire within its delivery conduit as taught by White in order to make the respiratory gas more comfortable for the user by having an appropriate humidify level and temperature.
The modified device of Acker does not explicitly have the patient interface as a non-sealing interface (although [0014] of Acker discloses use of a nasal cannula, which is traditionally a non-sealing interface).
However, Sato teaches use of open type (i.e. non-sealed) nostril tubes for delivering gas to help prevent irritation or discomfort caused by contact between the patient interface and the nostrils of the patient (Col. 1, ln. 32-45).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the patient interface of the modified device of Acker to be non-sealing as taught by Sato in order to prevent 
	The modified device of Acker does not have a socket comprising a sensor port, wherein the delivery circuit comprises a first connector, a second connector, and a sensing conduit, wherein the second connector connects to the non-sealing respiratory interface and the first connector comprises a first portion for connecting to a gas outlet of the humidification chamber and a second portion for mating the first connector with the socket, and wherein, when the first connector is mated with the socket, the sensing conduit is configured to pneumatically connect the non-sealing respiratory interface to the sensor port.
	However, Lewis teaches a ventilator therapy device (Fig. 26, therapy device 4100) that connects to a delivery circuit (Fig. 26 depicts a delivery circuit with a connector 4000), wherein the therapy system comprises a socket comprising a sensor port (Fig. 25, pressure port 4120 sits within a socket), wherein the delivery circuit comprises a first connector (Fig. 25 depicts the connector 4000 at a first end of the delivery circuit), a second connector (the delivery circuit has a non-depicted second connector connected to the patient interface; see, e.g., Fig. 17A, nasal cannula 100 must connect to the delivery circuit), and a sensing conduit (Fig. 27, pressure conduit 4020), wherein the second connector connects to the non-sealing respiratory interface (the delivery circuit has a non-depicted second connector connected to the patient interface; see, e.g., Fig. 17A, nasal cannula 100) and the first connector comprises a first portion for connecting to a gas outlet of the respiratory gas delivery unit (Fig. 26, gas lumen 4010 is a first portion of the first connector 4000 that connects to the gas 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the delivery circuit of the modified device of Acker to have a first connector, a second connector, and a sensing conduit wherein the second connector connects to the non-sealing respiratory interface and the first connector comprises a first portion for connecting to a gas outlet of the humidification chamber and a second portion for mating with a socket comprising a sensor port as taught by Lewis, as such a quick connection provides both a conduit for delivering gas to the patient and a means for sensing air pressure in the delivery circuit in a single component.
	Regarding claim 6, the modified device of Acker has the at least one valve assembly further comprising a regulator configured to reduce a pressure of gas received from a first source to a predetermined pressure and provide the gas to the first and second proportional valves (Acker, [0067], discloses use of a variable pressure regulator placed upstream of the valves).

	Regarding claim 10, the modified device of Acker has the at least one valve assembly comprising a manifold (Acker, [0042], discloses the use of a delivery manifold).
	Regarding claim 11, the modified device of Acker has at least one of the regulator, the first and second proportional valves, and a flow sensor is coupled with the manifold (Acker, [0042], if a delivery manifold were used, the regulator, proportional valves, and flow would be coupled to that manifold, either directly or indirectly).
	Regarding claim 12, the modified device of Acker has the delivery circuit comprising a heated delivery conduit for minimizing condensation of humidified respiratory gas (White, [0494], discloses use of a heating wire within the delivery conduit).
	Regarding claim 13, the modified device of Acker has a ventilator (Acker, Fig. 2, ventilator 237), but does not disclose the type of driver of the gas exiting the ventilator.
	However, White additionally teaches that gas flow in the device is provided by a blower operated by a controller ([0258]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the ventilator of the modified device of Acker to have a blower for driving to flow of gas as taught by White, as such a modification is the substitution of one known mechanism for driving a gas (i.e. the 
	Regarding claim 14, the modified device of Acker has the non-sealing respiratory interface is sensing-enabled (Sato, Fig. 1, respiration sensor 15).
	Regarding claim 15, the modified device of Acker has the microprocessor as configured to control at least one of the temperature of the gas, the humidity of the gas, the mixture of the gas, and the volume of gas delivered to the patient (Acker, [0061]; White [0493]).
	Regarding claim 16, the modified device of Acker has the at least one valve assembly as configured to receive a first gas and a second gas (Acker, Fig. 2, injector module 229, which is considered part of the “valve assembly,” is configured to receive a first gas and a second gas).
	Regarding claim 18, the modified device of Acker has the valve assembly having a mixing area for mixing the first gas and the second gas (Acker, Fig. 2, injector module 229).
	Regarding claim 21, the modified device of Acker has the delivery circuit comprising a heated wire disposed internal to the heated conduit to control at least one of a temperature and/or humidity of the gas (White, [0494], discloses use of a heating wire within the delivery conduit).
	Regarding claim 22, the modified device of Acker has the delivery circuit further comprising at least one temperature sensor internal to the delivery circuit that is 
	Regarding claim 23, the modified device of Acker has the sensing conduit as internal to the delivery circuit (Lewis, Fig. 27, pressure conduit 4020 is internal to the delivery conduit 4200).
	Regarding claim 24, the modified device of Acker has the non-sealing respiratory interface comprising a nasal cannula portion and first and second conduits, the first and second conduits pneumatically coupled to the sensing conduit and to the nasal cannula portion, the nasal cannula portion configured to enter the nasal passages of the patient (Lewis, Fig. 27, depicts the pressure conduit 4020 as being pneumatically coupled to the patient interface.  While Fig. 27 does not depict the patient interface, it is inferred that the embodiment of Fig. 27 would have a patient interface similar to that depicted in Fig. 13, which has first and second conduits 1331 and 1326 configured to enter the nasal passages of the patient).
	Regarding claim 25, the modified device of Acker has the non-sealing respiratory interface further comprises third and fourth conduits for providing the respiratory gas to the nasal cannula portion (Lewis, Fig. 13, depicts two additional conduits 1370 and 1372).
	Regarding claim 26, the modified device of Acker has the sensing conduit including a first end for coupling with the non-sealing respiratory interface (Lewis, Fig. 27, pressure conduit 4020 has a first end that is fluidly coupled with the non-sealing respiratory interface in the modified device) and a second end for coupling with the sensor port (Lewis, Fig. 27, pressure conduit 4020 has a second end that is coupled 
	Regarding claim 27, the modified device of Acker does not disclose the relative rigidity or flexibility of the first and second portions of the first connector.
	However, having the first portion of the first connector as flexible and the second portion of the first connector as rigid is considered obvious to try. See MPEP 2143(E).  At the time of the invention, there had been a recognized problem in the art pertaining to connecting a respiratory gas delivery circuit to a therapy unit that provides the functions of delivering gas and measuring the pressure of the delivered gas (as evidenced by Lewis designing a quick connector that provides both gas delivery and pressure sensing). Lewis’ solution includes providing a quick connector that has a first portion configured to connect to an outlet of a therapy unit, and a second portion configured to mate with a pressure sensor port.  In the development of this quick connector, there are a finite number of potential solutions in terms of the rigidity/flexibility of the first portion and the second portion of the connector: (1) The first portion and the second portion are both rigid, (2) The first portion and the second portion are both flexible, (3) The first portion is rigid and the second portion is flexible, and (4) The first portion is flexible and the second portion is rigid.  One of ordinary skill in the art would have pursued these known solutions to the rigidity/flexibility issue with a reasonable expectation of success 
	Regarding claim 28, the modified device of Acker has the first portion of the first connector including an opening for receiving the gas outlet of the humidification chamber (Lewis, Figs. 25-26, gas lumen 4010 is an opening for receiving the gas outlet 4110 of the therapy device 4100).
	Regarding claim 29, the modified device of Acker has the socket including a slot and the second portion of the second connector as shaped to be received by the slot for engagement with the socket (Lewis, Fig. 25 depicts a rail system on the therapy device 4100 that forms a slot into which the second portion of the connector 4000 slides into).
	Regarding claim 30, the modified device of Acker has an enclosure, wherein the socket is disposed on the enclosure (Lewis, Fig. 25, depicts the socket defined by the rail system as being located on an enclosure, as would be implemented in the modified device of Acker).
7.	Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Acker in view of White, Sato, and Lewis, as applied to claim 30 above, and further in view of Kepler et al (2007/0169776).
Regarding claim 31, the modified device of Acker does not have the humidification chamber as removably coupled to the enclosure.
However, Kepler teaches a modular pressure support system wherein a humidification chamber is removable from the remainder of the therapy unit ([0008] discloses that the humidification tank is removable from the rest of the docking assembly), which would allow for easy refill and replacement of the tank.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the humidification chamber of the modified device of Acker to be removable as taught by Kepler in order to allow for refill and replacement of the humidification chamber.
	Regarding claim 32, the modified device of Acker has the at least one valve assembly as disposed within the enclosure and the gas outlet of the at least one valve assembly as coupled with the gas inlet of the humidification chamber (Acker, Fig. 2, depicts the valve assembly as within the enclosure, wherein the humidification chamber would likewise be within the enclosure in the modified device).
Response to Arguments

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785